DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
Claims 1-2 and 9-11 are pending in this application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "wherein in at least one duo colored crochet granny square of the one or more duo colored crochet granny squares, a first half of the crochet granny square is of the single primary color and a second half of the crochet granny square is of the single background color, wherein the first half and the second half are defined symmetrically about a diagonal axis of the crochet granny square";
In claim 9, there is no antecedent basis in the specification for "wherein in at least one duo colored crochet granny square of the one or more duo colored crochet granny squares, a first half of the crochet granny square is of the single primary color and a second half of the crochet granny square is of the single background color, wherein the first half and the second half are defined symmetrically about a diagonal axis of the crochet granny square".
Claim Objections 
Claims 1 and 9 are objected to because of the following informalities:
In claim 1, lines 3-4, with respect to "identifying a pattern of crochet granny squares for fabricating the crocheted character, wherein the pattern comprises of a plurality of crochet granny squares", the second underlined text appears to be redundant because it does not recite any additional subject matter compared with the first underlined text;
In claim 1, lines 9-10, "the single primary color" appears to read "a single primary color" and "the single background color" appears to read "a single background color" as it is the first time the limitations are recited; 
In claim 9, lines 11-12, with respect to "identifying a pattern of crochet granny squares for fabricating the crocheted character, wherein the pattern comprises of a plurality of crochet granny squares", the second underlined text appears to be redundant because it does not recite any additional subject matter compared with the first underlined text;
In claim 9, lines 17-18, "the single primary color" appears to read "a single primary color" and "the single background color" appears to read "a single background color" as it is the first time the limitations are recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-2 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites a first limitation "identifying a pattern of crochet granny squares for fabricating the crocheted character, wherein the pattern comprises of a plurality of crochet granny squares " and a second limitation "using the pattern to identify the plurality of crochet granny squares", which renders the claim indefinite.  As the first limitation has set forth identifying the pattern of crochet granny squares, which means the crochet granny squares will be identified.  However, in the second limitation, Applicant appears to be claiming using the pattern to identify the previously identified plurality of crochet granny squares.  As such, the claimed subject matter is unclear with respect to the second limitation.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.
	Claim 1 recites the limitation "wherein crocheting the at least one duo colored crochet granny square comprises: using a granny square crochet method in which when creating each different colored part of the at least one duo colored crochet granny square, a color is dropped and then a new color is picked up in each corner of the at least one duo colored crochet granny square or a color is dropped and then a new color is picked up at a midpoint of the at least one duo colored crochet granny square".  It is noted that the claim has previously recited "wherein the plurality of crochet granny squares comprises one or more of: a quantity of a single primary colored crochet granny square, a quantity of a single background colored crochet granny square, and one or more duo colored crochet granny squares"; therefore, the one or more duo colored crochet granny squares are optional in the pattern.  In a selected scenario when the pattern does not comprise one or more duo colored crochet granny squares, the claimed method does not need to crochet any duo colored crochet granny square.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be drawn to an optional step for consistency with the optional one or more duo colored crochet granny squares in the pattern as claimed.
	   Claim 1, in bottom line 5, recites the limitation "the vertical line".  It is noted that the claim has previously recites "each individual vertical line", which defines a plurality of vertical lines.  It is unclear which vertical line Applicant refers to.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted "the vertical line" as any individual vertical line that has been previously defined.
	Claim 9 recites a first limitation "identifying a pattern of crochet granny squares for fabricating the crocheted character, wherein the pattern comprises of a plurality of crochet granny squares " and a second limitation "using the pattern to identify the plurality of crochet granny squares", which renders the claim indefinite.  As the first limitation has set forth identifying the pattern of crochet granny squares, which means the crochet granny squares will be identified.  However, in the second limitation, Applicant appears to be claiming using the pattern to identify the previously identified plurality of crochet granny squares.  As such, the claimed subject matter is unclear with respect to the second limitation.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.
	Claim 9 recites the limitation "wherein crocheting the at least one duo colored crochet granny square comprises: using a granny square crochet method in which when creating each different colored part of the at least one duo colored crochet granny square, a color is dropped and then a new color is picked up in each corner of the at least one duo colored crochet granny square or a color is dropped and then a new color is picked up at a midpoint of the at least one duo colored crochet granny square".  It is noted that the claim has previously recited "wherein the plurality of crochet granny squares comprises one or more of: a quantity of a single primary colored crochet granny square, a quantity of a single background colored crochet granny square, and one or more duo colored crochet granny squares"; therefore, the one or more duo colored crochet granny squares are optional in the pattern.  In a selected scenario when the pattern does not comprise one or more duo colored crochet granny squares, the claimed method does not need to crochet any duo colored crochet granny square.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be drawn to an optional step for consistency with the optional one or more duo colored crochet granny squares in the pattern as claimed.
	   Claim 9, in bottom line 7, recites the limitation "the vertical line".  It is noted that the claim has previously recites "each individual vertical line", which defines a plurality of vertical lines.  It is unclear which vertical line Applicant refers to.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted "the vertical line" as any individual vertical line that has been previously defined.
Claims 2 and 9-11 each depend from a rejected base claim and are likewise rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2 and 9-10 are rejected 35 U.S.C. 102(a)(1) as being anticipated by an internet article "crochet cupcake pixel blanket" by Sarah (hereinafter "Sarah_1") as evidenced by a related internet article "pixel square blanket: the layout and joining" by Sarah (hereinafter "Sarah_2").
	Regarding claim 1, Sarah_1 discloses a method of fabricating a crocheted character (a method of fabricating a crocheted cupcake; pages 1-2) comprising: 
identifying the character (a cupcake is selected; see the pictures; pages 1-2); and identifying a pattern of crochet granny squares for fabricating the crocheted character (using a pixel graph; page 2, para. 1; page 4, paras. 6-7). 
As further evidenced by Sarah_2, a method of fabricating a crocheted character comprising identifying a pattern of crochet granny squares for fabricating the crocheted character (using the pixel squares pattern shown on the bottom of page 3), wherein the pattern comprises of a plurality of crochet granny squares (the pixel squares pattern shown on the bottom of page 3), wherein the plurality of crochet granny squares comprises: a quantity of a single primary colored crochet granny square (squares of pink, black, and brown colors; see pictures in pages 2-3) and a quantity of a single background colored crochet granny square (white colored squares; see pictures in pages 2-3); and using the pattern to identify the plurality of crochet granny squares (the identified pattern comprising the plurality of crochet granny squares). 
Sarah_1 further discloses crocheting the plurality of crochet granny squares using a granny square crochet method (the squares are granny squares crocheted by a granny square crochet method; see pictures in page 3); creating each individual vertical line for the character from the plurality of crochet granny squares (see the picture showing the layout and joining of pixel squares in page 3) using the pattern for the crocheted character to determine a vertical line subset of the plurality of crochet granny squares (see pictures in pages 1-3); assembling each of the vertical lines by joining the plurality of crochet granny squares in accordance with the pattern (see the picture showing joining of pixel squares and forming vertical strips in page 3); assembling the vertical lines into the character (see the assembling picture in page 3), using the pattern for the crocheted character to determine the assembly of the vertical lines (see the pictures in pages 1-3); and assembling the vertical lines in accordance with the pattern (see the pictures in pages 1-3).  The above claimed features are also shown in pages 1-5 of Sarah_2.
Regarding claim 2, Sarah_1 discloses the method of fabricating a crocheted character of claim 1, and further discloses the method further comprising: finishing the crocheted character (creating the border to finish the article; see pictures in pages 1-2, 6).
Regarding claim 9, Sarah_1 discloses a method of fabricating a multi-character crocheted design (a method of fabricating a crocheted cupcake, and the cupcake comprising at least a brown cake element, a pink top element and a red decorating element, i.e., multiple characters; pages 1-2) comprising: 
identification of the multi-character crocheted design comprising a plurality of crocheted characters (see the pictures; pages 1-2); 
creating each of the plurality of crocheted characters for the multi-character crocheted design (pages 1-3); and 
assembling the plurality of crocheted characters into the multi-character crocheted design (see the picture showing joining of pixel squares and forming vertical strips in page 3); 
wherein creating each of the plurality of crocheted characters for the multi-character design comprises: identifying a pattern of crochet granny squares for fabricating the crocheted character (using a pixel graph; page 2, para. 1; page 4, paras. 6-7)
As further evidenced by Sarah_2, a method of fabricating a multi-character crocheted design comprising: identifying a pattern of crochet granny squares for fabricating each crocheted character (the pixel squares pattern corresponding to a brown cake element, a pink top element or a red decorating element, shown on the bottom of page 3) wherein the pattern comprises of a plurality of crochet granny squares (the pixel squares pattern shown on the bottom of page 3); wherein the plurality of crochet granny squares comprises: a quantity of a single primary colored crochet granny square (squares of pink, black, and brown colors; see pictures in pages 2-3) and a quantity of a single background colored crochet granny square (white colored squares; see pictures in pages 2-3); and using the pattern to identify the plurality of crochet granny squares (the identified pattern comprising the plurality of crochet granny squares) and using the pattern to identify a plurality of crochet granny squares (the identified pattern comprising the plurality of crochet granny squares). 
Sarah_1 further discloses crocheting the plurality of crochet granny squares using a granny square crochet method (the squares are granny squares crocheted by a granny square crochet method; see pictures in page 3); creating each individual vertical line for the individual character from the plurality of crochet granny squares (see the picture showing the layout and joining of pixel squares in page 3); using the pattern for the crocheted character to determine a vertical line subset of the plurality of crochet granny squares (see pictures in pages 1-3); and assembling each of the vertical lines by joining the plurality of crochet granny squares in accordance with the pattern (see the picture showing joining of pixel squares and forming vertical strips in page 3); assembling the vertical lines into the character (see the assembling picture in page 3), using the pattern for the crocheted character to determine the assembly of the vertical lines (see the pictures in pages 1-3); and assembling the vertical lines in accordance with the pattern (see the pictures in pages 1-3); and repeating the crocheting, creating, and assembling operations for each crocheted character of the multi-character crocheted design (see the pictures in pages 1-3).  The above claimed features are also shown in pages 1-5 of Sarah_2.
Regarding claim 10, Sarah_1 discloses the method of fabricating a multi-character crocheted design of claim 9, and further discloses the method further comprising: finishing the multi-character crocheted design (creating the border; see pictures in pages 1-2, 6). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sarah_1  in view of Henneberg (US 7,065,987 B2).
Regarding claim 11, Sarah_1 discloses the method of fabricating a multi-character crocheted design of claim 10, except for wherein the multi-character crocheted design comprises a combination of one or more of a symbol, a number, a letter.  However, Henneberg discloses wherein a multi-character crocheted design comprises a combination of one or more of a symbol, a number, a letter (a multi-character crocheted design comprises numbers, letters and/or symbols; figs. 2A-2B; col. 6, ll. 8-20, 62-67; col. 7, ll. 1-5; col. 8, ll. 28-31).  Sarah_1 and Henneberg are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the multi-character crocheted design as disclosed by Sarah_1, with wherein the multi-character crocheted design comprises a combination of one or more of a symbol, a number, a letter as taught by Henneberg, in order to provide a desired afghan suitable for a specific event or occasion (Henneberg; col. 6, ll. 8-20, 62-67).  Further, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to have modified the multi-character crocheted design on the basis of its suitability for the intended use, with wherein the multi-character crocheted design comprises a combination of one or more of a symbol, a number, a letter, in order to provide a desired crocheted article for a specific event or occasion. 
Response to Arguments
Applicant's arguments with respect to the amended claims 1-2 and 9-11 have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732